

116 HR 6073 IH: To amend title 38, United States Code, to ensure that the Secretary of Veterans Affairs repays members of the Armed Forces for certain contributions made by such members towards Post-9/11 Educational Assistance.
U.S. House of Representatives
2020-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6073IN THE HOUSE OF REPRESENTATIVESMarch 4, 2020Mr. Banks (for himself and Mr. Rose of New York) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to ensure that the Secretary of Veterans Affairs repays members of the Armed Forces for certain contributions made by such members towards Post-9/11 Educational Assistance.1.Repayment of members of the Armed Forces for contributions toward Post-9/11 Educational Assistance(a)In generalSection 3327(f)(3) of title 38, United States Code, is amended by striking together and all that follows through (as applicable),.(b)Effective dateThe amendment made by subsection (a) shall take effect on August 1, 2021.